Citation Nr: 1521412	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an
August 2011 rating decision of the Buffalo, New York, Regional Office (RO) of the
Department of Veterans Affairs (VA).

The Veteran testified at a July 2012 videoconference hearing before a Veteran's Law Judge (VLJ) who is no longer employed by the Board, VLJ Ronald Scholz.  A transcript of the hearing is associated with the claims file.  The Veteran was informed by letter dated February 2015 of his right to have an additional Board hearing before the undersigned VLJ.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By a statement dated March 2015, the Veteran indicated that he did not wish to have an additional hearing.

The Board remanded this case in June 2014.  The case has been returned to the Board following additional development completed by the agency of original jurisdiction (AOJ).  

The Board has reviewed the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In this case, the Veteran has mentioned receiving SSA disability benefits beginning in 2009.  VA examinations were conducted in July 2011 and July 2014; those examination reports reference that the Veteran is receiving Social Security Disability in part for mental disorders, and PTSD is indicated by the July 2014 report as the Veteran's only diagnosed mental disorder.  There is no evidence of record from SSA in the claims file, nor is there any evidene that an attempt was made to obtain records from SSA.

The Board notes that VA has a duty to obtain Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the Board cannot say the SSA records are not relevant, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Accordingly, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and request that SSA provide VA with the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.  A copy of any records obtained from SSA, to include a negative reply, should be included in the claims file.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




